     Case 1:18-cv-00854-NONE-BAM Document 39 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
 6                                 EASTERN DISTRICT OF CALIFORNIA

 7

 8       LAWRENCE CHRISTOPHER SMITH,                     Case No. 1:18-cv-00854-NONE-BAM (PC)
 9                         Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                         MOTION TO MODIFY THE DISCOVERY
10              v.                                       AND SCHEDULING ORDER
11       GIBBS, et al.,                                  (ECF No. 38)
12                         Defendants.
13

14             Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

15   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

16   proceeds against Defendants Gibbs and Handy1 for the alleged excessive force incident of

17   February 6, 2014.

18             The Court issued a Discovery and Scheduling Order on August 30, 2019. (ECF No. 23.)

19   Pursuant to that order, the deadline for completion of all discovery was set for April 29, 2020, and

20   the deadline for filing dispositive motions is July 9, 2020. (Id.)

21             On September 4, 2019, Defendants filed a motion for summary judgment on the ground

22   that Plaintiff failed to exhaust administrative remedies. (ECF No. 24.) Plaintiff filed his

23   opposition on October 15, 2019, (ECF No. 30), and Defendants filed a reply on October 21, 2019,

24   (ECF No. 31). That motion is pending.

25             On December 16, 2019, Defendants filed a motion for protective order seeking relief from

26   their obligation to respond to Plaintiff’s November 20, 2019 discovery requests until forty-five

27

28   1
         Erroneously sued as Defendant “Hardy.”
                                                         1
     Case 1:18-cv-00854-NONE-BAM Document 39 Filed 04/21/20 Page 2 of 2

 1   days following the Court’s ruling on the pending motion for summary judgment, if the ruling did

 2   not resolve this action in its entirety. (ECF No. 32.) Based on Plaintiff’s statement of non-

 3   opposition, (ECF No. 33), and the possibility that a ruling on the pending summary judgment

 4   motion might resolve the case in its entirety, the Court found it appropriate to grant a stay of

 5   discovery with respect to Defendants’ responses to Plaintiff’s November 20, 2019, discovery

 6   requests. (ECF No. 34.)

 7          Currently before the Court is Defendants’ motion to modify the discovery and scheduling

 8   order to reset the discovery deadline and the deadline for filing a dispositive motion for summary

 9   judgment. (ECF No. 38.) Defendants argue that it is unlikely the Court will rule on the pending

10   exhaustion-based summary judgment motion before the expiration of the current discovery and

11   dispositive motion deadlines. If the Court grants the pending motion, Defendants argue they will

12   not be required to take Plaintiff’s deposition or file a substantive motion for summary judgment in

13   this action, and therefore good cause exists to vacate and reset the deadlines for discovery and

14   filing dispositive motions until after the Court rules on Defendants’ exhaustion-based summary

15   judgment motion. (Id.) Although Plaintiff has not had an opportunity to respond to Defendants’

16   motion, the Court finds a response unnecessary. Local Rule 230(l).

17          Having considered the request, the Court finds good cause to vacate the current discovery

18   and non-exhaustion dispositive motion deadlines. Fed. R. Civ. P. 16(b)(4).

19          Accordingly, the discovery and non-exhaustion dispositive motion deadlines set forth in

20   the August 30, 2019 Discovery and Scheduling Order are HEREBY VACATED. Once
21   Defendants’ motion for summary judgment on exhaustion grounds has been resolved, the Court

22   will issue an amended discovery and scheduling order for the continuation of discovery and filing

23   of dispositive motions.

24   IT IS SO ORDERED.
25
        Dated:     April 20, 2020                              /s/ Barbara   A. McAuliffe               _
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
